DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 14 and 20 are allowable over the prior art of record for their specific recitations of elements involved in controlling a trailer alignment routine for vehicle applications, i.e. “identifies a coupler position of a trailer; controls motion of the vehicle to toward an aligned position; calculates a stopping threshold identified based on a stopping distance of the vehicle relative to the coupler position, wherein the stopping threshold comprises a semicircle concentric to the coupler position and the stopping distance defines a radius of the semicircle relative to the coupler position; and controls a braking procedure in response to the hitch passing the stopping threshold”; among other limitations.
Additionally, a combination of the prior art of record Yu et al. (US 20190339704), Wuergler et al. (US 20170151846) and Reed et al. (US 9315175) does not teach the claimed invention recited in Claim 1; specifically, “wherein the stopping threshold comprises a semicircle concentric to the coupler position and the stopping distance defines a radius of the semicircle relative to the coupler position; and controls a braking procedure in response to the hitch passing the stopping threshold.”  The addition of Wuergler and Reed fails to cure the deficiencies of Yu.   It would not be obvious to modify the invention of Yu to include the teachings of Wuergler and Reed to have the features of the claimed invention because it would significantly change the design and functionality of the invention.  
For claims 14 and 20, a combination of the prior art of record Yu et al. (US 20190339704), Harvey et al. (US 20050017855) and Reed et al. (US 9315175) does not teach the claimed invention recited in Claims 14 and 20.  Specifically for claim 14 “the coupler boundary comprises a semicircle extending at the stopping distance about the coupler position; and controlling a braking procedure in response to the hitch entering the coupler boundary” and for claim 20 “calculates a stopping boundary around at least a portion of the trailer, wherein the stopping boundary comprises a coupler boundary extending at a stopping distance from the coupler and a trailer boundary extending substantially perpendicular to the vehicle heading through the coupler position”.  It would not be obvious to modify the invention of Yu to include the teachings of Harvey and Reed to have the features of the claimed invention for claims 14 and 20 because it would also significantly change the design and functionality of the invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662